950 A.2d 901 (2008)
195 N.J. 512
STATE of New Jersey, Plaintiff-Movant,
v.
Allen H. MILLER, Defendant-Respondent.
Supreme Court of New Jersey.
April 18, 2008.
It is ORDERED that the motion for leave to appeal is granted, and the matter is summarily remanded to the Superior Court, Appellate Division, for consideration and disposition of the appeal of an accelerated schedule; and it is further
ORDERED that the proceedings in the Superior Court, Law Division, are stayed pending disposition of the appeal.